Citation Nr: 1340054	
Decision Date: 12/04/13    Archive Date: 12/18/13

DOCKET NO.  03-21 669	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a right foot disability.

2.  Entitlement to service connection for a left eye disability other than residuals of a fracture of the left orbital rim.

3.  Entitlement to service connection for a cardiac disability.

4.  Entitlement to service connection for hypertension.

5.  Entitlement to service connection for a skin disease.

6.  Entitlement to an increased rating for posttraumatic stress disorder (PTSD), currently rated 50 percent disabling prior to May 30, 2012 and 70 percent disabling since that date (except for periods when temporary total ratings were in effect).

7.  Entitlement to a total disability rating based on individual unemployability (TDIU).

(The issue of entitlement to service connection for a low back disability is the subject of a separate decision by the Board.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and M.S.


ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1964 to March 1966, which includes service in the Republic of Vietnam.

These matters come before the Board of Veterans' Appeals (Board) from January 2007 and July 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  In the January 2007 decision, the RO denied entitlement to a rating in excess of 30 percent for PTSD.  In the July 2009 decision, the RO denied entitlement to service connection for a right foot disability, a left eye disability, a cardiac disability, hypertension, and a skin disease and denied entitlement to a TDIU.

In a November 2007 decision, a Decision Review Officer (DRO) granted an increased 50 percent rating for PTSD, effective July 26, 2006.
In March 2011 and June 2012, the RO granted temporary total (100 percent) ratings for the Veteran's service-connected PTSD due to hospitalization in excess of 21 days, effective from January 5, 2011 through February 28, 2011 and from June 27, 2011 through August 31, 2011.   A 50 percent rating was resumed from March 1, 2011 through June 26, 2011 and from September 1, 2011 through May 29, 2012 and an increased 70 percent rating was assigned from May 30, 2012.

As the Veteran was granted the full benefit he sought during the periods from January 5, 2011 through February 28, 2011 and from June 27, 2011 through August 31, 2011, his claim for an increased rating for PTSD during those periods will not be addressed by the Board.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

The Veteran testified before the undersigned at an April 2013 hearing at the RO (Travel Board hearing).  A transcript of the hearing has been associated with his claims folder.  

The Veteran's claims of service connection for a cardiac disability and hypertension were originally denied in a July 1994 rating decision.  The Veteran did not appeal this decision and new and material evidence was not submitted within one year of its issuance.  New and material evidence would ordinarily be required to reopen these claims under such circumstances.  38 U.S.C.A. § 5108 (West 2002).  However, when VA receives relevant service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will adjudicate the claim without regard to the prior decision.  38 C.F.R. § 3.156(c)(1) (2013).

As relevant service personnel records have been added to the record since the July 1994 decision, the Board will adjudicate the claims of service connection for a cardiac disability and hypertension on a de novo basis.

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claims.  The documents in this file have been reviewed and considered as part of this appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

VA is obliged to provide an examination or obtain a medical opinion in a claim for service connection when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002);  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon, 20 Vet. App. at 83.  The Veteran's reports of a continuity of symptomatology can satisfy the requirement for evidence that the claimed disability may be related to service.  McLendon, 20 Vet. App. at 83.

In this case, a February 2009 VA dermatology consultation note, a March 2011 VA history and physical note, an October 2011 examination report from Southern NeuroRehab Institute, P.A., and a November 2011 MRI report from Steven Steinbaum, M.D. include diagnoses of pes planus, plantar fasciitis, tenosynovitis of the extensor tendons, cataracts, hypertension, pseudofolliculitis barbae, and diabetic dermopathy.   Thus, there is competent evidence of current right foot and left eye disabilities, current hypertension, and a current skin disease.  

As the Veteran served in Vietnam, he is presumed to have been exposed to herbicides, including Agent Orange.  38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. § 3.307 (2013).  Service treatment records include a March 1964 examination for entrance into service which reflects that the Veteran's uncorrected distant visual acuity was recorded as 20/100 in the left eye.  He was diagnosed as having defective vision.  He reported a history of eye trouble and the use of glasses on a March 1964 report of medical history completed for purposes of entrance into service.  In March 1965 he was involved in an altercation and was struck under the left eye.  He sustained a fracture involving the left infraorbital rim and floor and examination revealed ecchymosis and crusting of the left infraorbital area, tenderness to palpation, and diplopia in the right upper gaze.  There was rounded soft tissue density adjacent to the roof of the left maxillary antrum which possibly represented herniation of the periocular soft tissue through a fracture of the left orbital floor.

Additionally, the Veteran claims that he began to experience right foot pain and swelling in service.  In an August 2008 statement, a fellow service member who had served with the Veteran reported that the Veteran had complained of right foot pain in service and that the foot was observed to be larger than the left.  The Veteran has also reported that he began to experience a skin rash in service and he contends that his current skin problems are related to exposure to herbicides and polluted/oily water in Vietnam.  Left eye, right foot, and skin symptoms have reportedly continued in the years since service, however there is some evidence to the contrary.  For example, the Veteran reported on a March 1966 report of medical history completed for purposes of separation from service that he was neither experiencing, nor had he ever experienced, any eye trouble, foot trouble, or skin diseases.

Furthermore, the Veteran contends that he was prescribed medications for hypertension in 1967 and that hypertension has persisted ever since that time.  He claims that the hypertension is related to herbicide exposure in service and he has submitted various articles which suggest that such an association may exist.

Also, an August 2011 VA nursing inpatient treatment note reflects that the Veteran had bilateral scabbed areas on his skin which were "related to Agent Orange exposure."  However, there was no further explanation or reasoning provided for this opinion.

In sum, there is competent evidence of current right foot and left eye disabilities, current hypertension, and a current skin disease.  There is also evidence of right foot and skin problems in service and pre-existing left eye problems and a left eye injury in service which indicates that there may be a possible pre-existing left eye condition which may have been aggravated by service.  In addition, there is competent evidence of a continuity of right foot, left eye, and skin symptomatology in the years since service and of treatment for hypertension the year following the Veteran's separation from service , suggesting that the current right foot and left eye disabilities, current hypertension, and current skin disease may be related to service.  Also, there is a medical diagnosis suggesting that the Veteran's current skin disease may be related to herbicide exposure in service.  Thus, VA's duty to obtain examinations as to the etiology of the current right foot and left eye disabilities, current hypertension, and current skin disease is triggered.  Such examinations are needed to obtain medical opinions as to the etiology of these disabilities.

With respect to the claim of service connection for a cardiac disability, the Veteran claims that he was diagnosed as having a heart murmur in service and he contends that he has a current cardiac disability which is related to herbicide exposure in service.  He was afforded a VA examination in June 2010 to assess the nature and etiology of his claimed cardiac disability.  The physician assistant who conducted the examination concluded that there was no evidence of any coronary artery disease, congestive heart failure, atrial fibrillation, or any other kind of heart disease.  Thus, no opinion was provided as to the etiology of any current cardiac disability.

The June 2010 VA examination is inadequate because a list of medical problems treated by VA that is included in the Veteran's claims file includes a diagnosis of "heart murmurs" and it appears to reflect that this diagnosis was active as of at least December 2008.  Furthermore, a February 2010 VA primary care treatment note includes a diagnosis of stable "cad."  The examiner who conducted the June 2010 VA examination did not acknowledge or discuss this evidence of a possible current cardiac disability.  In this regard, the requirement for a current disability is satisfied if there is evidence of the disability at any time since the Veteran's claim was received in February 2008, even if the disability is currently in remission.  McClain v. Nicholson, 21 Vet. App. 319 (2008).  

As for the claim for a TDIU, the United States Court of Appeals for Veterans Claims (Court) has held that in the case of a claim for a TDIU, the duty to assist requires that VA obtain an examination that includes an opinion on what effect a veteran's service-connected disability has on his ability to work.  Friscia v. Brown, 7 Vet. App. 294, 297 (1994).  Although various opinions have been provided concerning the individual impacts of the Veteran's service-connected disabilities on his employability, the evidence of record does not contain a specific opinion as to whether the Veteran's service-connected disabilities, in combination, prevent him from securing and following employment for which his education and occupational experience would otherwise qualify him.

The Veteran's percentage ratings did not meet the schedular requirements for a TDIU under 38 C.F.R. § 4.16(a) (2013) until May 30, 2012.  Nevertheless, VA policy is to grant a TDIU in all cases where service-connected disabilities preclude gainful employment, regardless of the percentage evaluations.  38 C.F.R. § 4.16(b). The Board is prohibited from assigning a TDIU on the basis of 38 C.F.R. § 4.16(b) in the first instance without ensuring that the claim is referred to VA's Director of Compensation and Pension (C&P) for consideration of an extraschedular rating under 38 C.F.R. § 4.16(b).  Bowling v. Principi, 15 Vet. App. 1 (2001).

Also, the claim for a TDIU is inextricably intertwined with the other service connection and increased rating issues currently on appeal.

Moreover, the Veterans Claims Assistance Act of 2000 (VCAA) requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A (West 2012); 38 C.F.R. § 3.159(c), (d) (2013).  The VCAA's duty to assist includes a duty to help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody.  38 C.F.R. § 3.159(c)(4).

Evidence associated with the Veteran's claims file, including an April 2009 letter from the Social Security Administration (SSA), indicates that he was granted SSA disability benefits for an unspecified disability.  The Court has held that where there has been a determination with regard to SSA benefits, the records concerning that decision must be obtained, if relevant.  Tetro v. Gober, 14 Vet. App. 100, 108-09 (2000); Murincsak v. Derwinski, 2 Vet. App. 363, 372 (1992); cf. Golz v. Shinseki, 590 F.3d 1317, 1321 (2010) (there is no duty to get SSA records when there is no evidence that they are relevant).  The medical records related to the SSA's disability determination have not yet been associated with the claims file and may be relevant.

Additionally, a VA mental health treatment note dated on November 10, 2011 indicates that the Veteran was scheduled for follow up psychiatric treatment on November 17, 2010.  Also, the Veteran reported during the April 2013 hearing that he continued to receive VA treatment for his claimed cardiac disability, hypertension, and skin disease.  The most recent VA treatment records in the claims file and among the Veteran's paperless records in the Virtual VA system are from the VA North Texas Health Care System and are dated to November 10, 2011.  

Thus, it appears that there are additional VA treatment records that have not yet been obtained.  VA has a duty to obtain any additional relevant records.  38 U.S.C.A. § 5103A(b),(c); Bell v. Derwinski, 2 Vet. App. 611, 612-13 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Contact the SSA and obtain a copy of that agency's decision concerning the Veteran's claim for disability benefits, including any medical records used to make the decision.

All efforts to obtain these records must be documented in the claims file.  Such efforts shall continue until the records are obtained or it is reasonably certain that they do not exist or that further efforts to obtain them would be futile.

2.  Obtain and associate with the claims file all records of the Veteran's treatment for a right foot disability, a left eye disability, a cardiac disability, hypertension, a skin disease, a psychiatric disability, tinnitus, and hearing loss from the VA North Texas Health Care System dated from November 2011 through the present, and from any other sufficiently identified VA facility.

All efforts to obtain these records must be documented in the claims file.  Such efforts shall continue until the records are obtained or it is reasonably certain that they do not exist or that further efforts to obtain them would be futile.

3.  After all efforts have been exhausted to obtain and associate with the claims file any additional treatment records and any evidence received from the SSA, schedule the Veteran for a VA examination to determine the etiology of his current right foot disability.  All indicated tests and studies shall be conducted.

The claims folder, including this remand and any relevant records contained in the Virtual VA system, along with any records obtained pursuant to this remand, must be sent to the examiner for review.

For each current right foot disability identified (i.e. any right foot disability diagnosed since June 2008), the examiner shall answer the following question:

Is it at least as likely as not (50 percent probability or more) that the current right foot disability had its onset in service, had its onset in the year immediately following service (in the case of any diagnosed arthritis), is related to the Veteran's reported foot problems in service, is related to his presumed exposure to herbicides in service, or is otherwise related to a disease or injury in service?
In formulating the above opinions, the examiner must acknowledge and comment on all right foot disabilities diagnosed since June 2008, the Veteran's reports of right foot problems in service, his presumed exposure to herbicides in service, and his reports of a continuity of right foot symptomatology in the years since service.

The examiner must provide reasons for each opinion given.  The examiner is advised that the Veteran is competent to report right foot problems in service, his symptoms, and history, and such statements by the Veteran must be specifically acknowledged and considered in formulating any opinions.  The medical reasons for accepting or rejecting the Veteran's history and reports of continuity of symptoms since service shall be set forth in detail.

If the examiner determines that he or she cannot provide an opinion without resorting to speculation, the examiner shall explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he or she shall comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  

4.  After all efforts have been exhausted to obtain and associate with the claims file any additional treatment records and any evidence received from the SSA, schedule the Veteran for a VA eye examination to determine whether any current left eye disability other than residuals of a fracture of the left inferior orbital rim was incurred or aggravated in service.  All indicated tests and studies shall be conducted.

The claims folder, including this remand and any relevant records contained in the Virtual VA system, along with any records obtained pursuant to this remand, must be sent to the examiner for review.

For each current left eye disability other than residuals of a fracture of the left inferior orbital rim identified (i.e. any such disability diagnosed since June 2008), the examiner shall answer all of the following questions:

(a)  Did the current left eye disability clearly and unmistakably pre-exist service?

(b)  If the current left eye disability did clearly and unmistakably pre-exist service, was the disability clearly and unmistakably not aggravated (underwent no permanent increase in disability or clearly and unmistakably underwent no increase beyond natural progression) by active service beyond the normal progression of the disease?

(c)  If the current left eye disability did not clearly and unmistakably pre-exist service, and was clearly and unmistakably not aggravated in service, is it at least as likely as not (50 percent probability or more) that the left eye disability had its onset in service, is related to the Veteran's left eye problems in service, is related to his presumed exposure to herbicides in service, or is otherwise the result of a disease or injury in service?

(d)  Which diagnosed left eye conditions, if any, are refractive errors as opposed to acquired eye disabilities?

The examiner is advised that the term "clear and unmistakable" means that which cannot be misunderstood or misinterpreted and is undebatable.

In formulating the above opinions, the examiner must acknowledge and comment on all left eye disabilities other than residuals of a fracture of the left inferior orbital rim diagnosed since June 2008, the Veteran's left eye problems at the time of service entrance and all instances of treatment for left eye problems during service, his presumed exposure to herbicides in service, and his reports of a continuity of left eye symptomatology in the years since service.

The examiner must provide reasons for each opinion given.  The examiner is advised that the Veteran is competent to report his symptoms and history, and such statements by the Veteran must be specifically acknowledged and considered in formulating any opinions.  The medical reasons for accepting or rejecting the Veteran's history and reports of continuity of symptoms since service shall be set forth in detail.

If the examiner determines that he or she cannot provide an opinion without resorting to speculation, the examiner shall explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he or she shall comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  

5.  After all efforts have been exhausted to obtain and associate with the claims file any additional treatment records and any evidence received from the SSA, schedule the Veteran for a VA examination to determine the etiology of his current hypertension.  All indicated tests and studies shall be conducted.

The claims folder, including this remand and any relevant records contained in the Virtual VA system, along with any records obtained pursuant to this remand, must be sent to the examiner for review.

The examiner shall answer the following question:

Is it at least as likely as not (50 percent probability or more) that the current hypertension had its onset in service, had its onset in the year immediately following service, is related to the Veteran's presumed exposure to herbicides in service, or is otherwise related to a disease or injury in service?

The examiner must provide reasons for each opinion given.  The examiner is advised that the Veteran is competent to report his symptoms and history, and such statements by the Veteran must be specifically acknowledged and considered in formulating any opinions.  The medical reasons for accepting or rejecting the Veteran's history shall be set forth in detail.

If the examiner determines that he or she cannot provide an opinion without resorting to speculation, the examiner shall explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he or she shall comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  

6.  After all efforts have been exhausted to obtain and associate with the claims file any additional treatment records and any evidence received from the SSA, schedule the Veteran for a VA examination to determine the etiology of his current skin disease.  All indicated tests and studies shall be conducted.

The claims folder, including this remand and any relevant records contained in the Virtual VA system, along with any records obtained pursuant to this remand, must be sent to the examiner for review.

For each current skin disease identified (i.e. any skin disease diagnosed since March 2009), the examiner shall answer the following question:

Is it at least as likely as not (50 percent probability or more) that the current skin disease had its onset in service, is related to the Veteran's reported skin problems in service, is related to his presumed exposure to herbicides in service, is related to exposure to polluted/oily water in service, or is otherwise related to a disease or injury in service?

In formulating the above-requested opinions, the examiner must acknowledge and comment on all skin diseases diagnosed since March 2009, the Veteran's reports of skin problems in service, his presumed exposure to herbicides in service, his reports of exposure to polluted/oily water in Vietnam, and his reports of a continuity of skin symptomatology in the years since service.

The examiner must provide reasons for each opinion given.  The examiner is advised that the Veteran is competent to report skin problems in service, his symptoms, and history, and such statements by the Veteran must be specifically acknowledged and considered in formulating any opinions.  The medical reasons for accepting or rejecting the Veteran's history and reports of continuity of symptoms since service shall be set forth in detail.

If the examiner determines that he or she cannot provide an opinion without resorting to speculation, the examiner shall explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he or she shall comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  

7.  After all efforts have been exhausted to obtain and associate with the claims file any additional treatment records and any evidence received from the SSA, schedule the Veteran for a VA examination to determine the etiology of any current cardiac disability.  All indicated tests and studies shall be conducted.

The claims folder, including this remand and any relevant records contained in the Virtual VA system, along with any records obtained pursuant to this remand, must be sent to the examiner for review.

For each current cardiac disability identified (i.e. any cardiac disability diagnosed since February 2008), the examiner shall answer the following question:

Is it at least as likely as not (50 percent probability or more) that the current cardiac disability had its onset in service, is related to the Veteran's reported heart murmur in service, is related to his presumed exposure to herbicides in service, or is otherwise related to a disease or injury in service?

In formulating the above opinions, the examiner must acknowledge and comment on any cardiac disabilities diagnosed since February 2008, the Veteran's reports of a heart murmur in service, and his presumed exposure to herbicides in service.  

The examiner must provide reasons for each opinion given.  The examiner is advised that the Veteran is competent to report a diagnosis of a heart murmur in service, his symptoms, and history, and such statements by the Veteran must be specifically acknowledged and considered in formulating any opinions.  The medical reasons for accepting or rejecting the Veteran's history shall be set forth in detail.

If the examiner determines that he or she cannot provide an opinion without resorting to speculation, the examiner shall explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he or she shall comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  

8.  After all efforts have been exhausted to obtain and associate with the claims file any additional treatment records and any evidence received from the SSA, schedule the Veteran for a VA examination to determine whether his service-connected disabilities prevent him from securing and following employment for which his education and occupational experience would otherwise qualify him.  All indicated tests and studies shall be conducted.

The claims folder, including this remand and any relevant records contained in the Virtual VA system, along with any records obtained pursuant to this remand, must be sent to the examiner for review.

The examiner shall answer all of the following questions:

(a)  Is it at least as likely as not (50 percent probability or more) that the Veteran's service-connected disabilities (PTSD, tinnitus, residuals of a fracture of the left inferior orbital rim, and bilateral hearing loss) would, in combination and without regard to any non service-connected disabilities, be sufficient to preclude him from securing and following substantially gainful employment for which his education and occupational experience would otherwise qualify him?

(b)  Would the above opinion change if a right foot disability, a left eye disability other than residuals of a fracture of the left orbital rim, a cardiac disability, hypertension, a skin disease, and/or a low back disability were also considered service-connected disabilities?

The examiner must provide reasons for each opinion given.  The examiner is advised that the Veteran is competent to report his symptoms and history, and such statements by the Veteran must be specifically acknowledged and considered in formulating any opinions.  The medical reasons for accepting or rejecting the Veteran's history shall be set forth in detail.

If the examiner determines that he or she cannot provide an opinion without resorting to speculation, the examiner shall explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he or she shall comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  

9.  The AOJ shall review the examination reports to ensure that they contain the information and opinions (including a single opinion as to the combined impact of all the Veteran's service-connected disabilities on his employability) requested in this remand and are otherwise complete. 

10.  If, after completion of instructions 1 through 9 above, there is evidence that the Veteran is unemployable due to service-connected disabilities and there is any period since July 2006 that he was unemployed and did not meet the schedular requirements for a TDIU under 38 C.F.R. § 4.16(a), the AOJ shall refer the case to VA's Director of C&P for consideration of entitlement to a TDIU under the provisions of 38 C.F.R. § 4.16(b) during such periods.

11.  If any benefit on appeal remains denied, the AOJ shall issue a supplemental statement of the case.  After the Veteran is given an opportunity to respond, the case shall be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
THOMAS H. O'SHAY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

